                Case 3:18-cv-06854-JSC Document 21 Filed 03/08/19 Page 1 of 3




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2
     DAVID L. ANDERSON
 3
     United States Attorney
 4
     MARCIA BERMAN
 5   Assistant Branch Director
 6
     KAREN S. BLOOM
 7   Senior Counsel
     R. CHARLIE MERRITT
 8   Trial Attorney
 9   Civil Division, Federal Programs Branch
     U.S. Department of Justice
10   919 East Main Street
     Richmond, VA 23219
11   Phone: (202) 616-9098
12   Fax: (804) 819-7417
     E-mail: robert.c.merritt@usdoj.gov
13
     Attorneys for Defendants
14
15
                                 UNITED STATES DISTRICT COURT
16                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

17
      HOUSING AND ECONOMIC RIGHTS
18    ADVOCATES,                                     Case No. 18-cv-06854-JSC
19
                            Plaintiff,
20                                                   JOINT STATUS REPORT
               v.
21
      BETSY DEVOS, in her official capacity as
22    Secretary of Education, et al.,
23                          Defendants.
24
25
26
27
28


     Joint Status Report
     Case No. 18-cv-06854-JSC
                                                 1
                Case 3:18-cv-06854-JSC Document 21 Filed 03/08/19 Page 2 of 3




 1           On February 4, 2019, this Court entered an Order holding in abeyance all case deadlines
 2   and requiring the parties to file a joint status report by no later than March 8, 2019. ECF No. 16.
 3   Pursuant to that Order, the parties, by counsel, hereby submit for the Court’s consideration the
 4   following Joint Status Report.
 5           Plaintiff filed this action on November 13, 2018, seeking an order requiring Defendants
 6   to implement the “Automatic Provision” of a Department of Education (“Department”)
 7   regulation. See Complaint ¶¶ 1, 40; Requested Relief, ECF No. 1. Pursuant to that provision,
 8   the Department must automatically discharge – without submission of an application – a
 9   borrower’s federal student loans if the Department determines, in certain circumstances, that the
10   borrower did not complete his or her program of study because the borrower’s school closed.
11   See 34 C.F.R. §§ 685.214(c); 682.402(d)(8)(ii); 674.33(g)(ii). One month later, on December 13,
12   2018, the Department issued an Electronic Announcement regarding implementation of this
13   automatic closed school discharge provision. See Federal Student Aid, Closed School Discharge
14   Changes, available at
15   https://ifap.ed.gov/eannouncements/121318ClosedSchoolDischargeChanges.html (Dec. 13,
16   2018). The Department announced that it had already identified approximately 15,000 such
17   borrowers and was working to identify additional eligible borrowers. Id.
18           The parties have conferred on multiple occasions to discuss the effect of the
19   Department’s action on Plaintiff’s claims and the prospect of resolving this case without further
20   litigation. The parties believe they are close to reaching a resolution and accordingly
21   respectfully request that the Court continue to hold all case deadlines in abeyance while they
22   continue these discussions. The parties propose filing another joint status report by no later than
23   April 8, 2019, if the case has not already been dismissed by that time.
24
25   Dated: March 8, 2019                          Respectfully submitted,
26                                                 JOSEPH H. HUNT
27                                                 Assistant Attorney General

28                                                 MARCIA BERMAN


     Joint Status Report
     Case No. 18-cv-06854-JSC
                                                      1
                Case 3:18-cv-06854-JSC Document 21 Filed 03/08/19 Page 3 of 3



                                           Assistant Branch Director
 1
 2                                         /s/ R. Charlie Merritt
                                           KAREN S. BLOOM
 3                                         Senior Counsel
                                           R. CHARLIE MERRITT (VA # 89400)
 4
                                           Trial Attorney
 5                                         United States Department of Justice
                                           Civil Division, Federal Programs Branch
 6                                         919 East Main Street, Suite 1900
 7                                         Richmond, VA 23219
                                           Tel: (202) 616-8098
 8                                         Fax: (804) 819-7417
                                           Email: robert.c.merritt@usdoj.gov
 9
10                                         Counsel for Defendants

11
     Dated: March 8, 2019                  Respectfully submitted,
12
                                           /s/ Alexander S. Elson
13
                                           JULIA CAMPINS (Cal. Bar No. 238023)
14                                         Campins Benham-Baker, P.C.
                                           935 Moraga Road, Suite 200
15                                         Lafayette, CA 94549
16                                         (415) 373-5333
                                           julia@campinsbenhambaker.com
17
                                           ALEXANDER S. ELSON (appearance pro hac
18                                         vice)
19                                         ROBYN K. BITNER (appearance pro hac vice)
                                           National Student Legal Defense Network
20                                         1015 15th Street N.W., Suite 600
                                           Washington, D.C. 20005
21
                                           alex@nsldn.org
22                                         robyn@nsldn.org
                                           (202) 734-7495
23
                                           Counsel for Plaintiff
24
25
26
27
28


     Joint Status Report
     Case No. 18-cv-06854-JSC
                                              2
